EXHIBIT 10.1

AMENDMENT NO. 4 TO

INFINITY PHARMACEUTICALS, INC.

2000 STOCK INCENTIVE PLAN

The Infinity Pharmaceuticals, Inc. 2000 Stock Incentive Plan, as amended (the
“Plan”), be and hereby is amended as follows:

Subject to, and effective upon, the filing of the Restated Certificate of
Incorporation with the Secretary of State of the State of Delaware approved by
stockholders at the 2007 Annual Stockholders Meeting, Article Five, Section I.A.
is hereby deleted in its entirety and a new Article Five, Section I.A. is
inserted in lieu thereof, which reads as follows:

“Notwithstanding anything to the contrary contained herein:

(1) Each non-employee director initially elected to the Board following
September 12, 2006, on the date of his or her initial election to the Board,
shall receive a Non-Statutory Option to purchase 9,375 shares of Common Stock
(the “Initial Option”). Shares of Common Stock subject to the Initial Option
will become exercisable in equal quarterly installments beginning at the end of
the first quarter after the date of grant, provided that the holder of the
Initial Option continues to serve as a director.

(2) Each non-employee director shall, on the date of the first Annual
Stockholders Meeting following the first anniversary of his or her initial
election to the Board and on the date of each Annual Stockholders Meeting
thereafter, receive a Non-Statutory Option to purchase 5,625 shares of Common
Stock (an “Annual Option”); provided, however, that Annual Options shall not be
granted to non-employee directors serving on the Board on September 13, 2006
until the first Annual Stockholders Meeting after September 12, 2009. Shares of
Common Stock subject to the Annual Option will be exercisable in equal quarterly
installments beginning at the end of the first quarter after the date of grant,
provided that the holder of the Annual Option continues to serve as a director.

(3) The non-employee director who serves as the lead outside director of the
Board shall receive an additional Non-Statutory Option to purchase 9,375 shares
of Common Stock upon the date of commencement of service in such position and
upon each anniversary thereafter. Shares of Common Stock subject to each such
option will be exercisable in equal quarterly installments beginning at the end
of the first quarter after the date of grant, provided that the holder of such
option continues to serve as the lead outside director.

(4) The non-employee director who serves as the lead research and development
director of the Board and the non-employee director who serves as the chair of
the audit committee of the Board shall each receive an additional Non-Statutory
Option to purchase 3,750 shares of Common Stock upon the date of commencement of
service in such position and each anniversary thereafter. Shares of Common Stock
subject to such options will be exercisable in equal quarterly installments
beginning at the end of the first quarter after the date of grant, provided that
the holder of the option continues to serve as the lead research and development
director or the chair of the audit committee, as applicable.



--------------------------------------------------------------------------------

(5) The non-employee director who serves as the chair of the compensation
committee of the Board and the non-employee director who serves as the chair of
the nominating and corporate governance committee of the Board shall each
receive an additional Non-Statutory Option to purchase 1,875 shares upon the
commencement of service in such position and each anniversary thereafter. Shares
of Common Stock subject to such options will be exercisable in equal quarterly
installments beginning at the end of the first quarter after the date of grant,
provided that the holder of the option continues to serve as the chair of the
compensation committee or the chair of the nominating and corporate governance
committee, as applicable.”